Exhibit 10-c

DESCRIPTION OF PERFORMANCE GOALS
ESTABLISHED IN CONNECTION WITH CASH PERFORMANCE PLAN UNDER
THE 1997 LONG-TERM INCENTIVES PLAN



        The Compensation and Management Development Committee of the Board of
Directors of ArvinMeritor, Inc., established a cash performance plan for the
three-year performance period ending September 30, 2007, under Sections 4 and 7C
of the 1997 Long-Term Incentives Plan, as amended. Target cash awards were
established for each grantee based on his salary grade. Payouts under the
performance plan, which can range from 0% to 300% of each individual’s target
award, are dependent on ArvinMeritor’s total shareholder return (defined as
cumulative stock price appreciation plus dividends) compared to that of other
automotive suppliers over the performance period. Payouts are also adjusted by
applying a stock price multiplier, which can range from 50% to 200%, that
measures the change in ArvinMeritor’s stock price over the three-year period.